Name: Commission Regulation (EEC) No 3651/85 of 20 December 1985 amending Regulation (EEC) No 3072/85 opening a standing invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 85 Official Journal of the European Communities No L 348/ 17 COMMISSION REGULATION (EEC) No 3651/85 of 20 December 1985 amending Regulation (EEC) No 3072/85 opening a standing invitation to tender for the export of rye held by the German intervention agency lation (EEC) No 3072/85 (6) as last Amended by Regula ­ tion (EEC) No 3447/85 ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4), as amended by Regulation (EEC) No 3447/85 (5), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 11 December 1985 Germany notified the Commission that it wished to amend the Annex to Regu HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3072/85 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 328 , 7 . 12 . 1985, p. 17 . (6) OJ No L 293 , 5 . 11 . 1985, p . 7 . No L 348/ 18 Official Journal of the European Communities 24. 12. 85 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 44 850 Niedersachsen/Bremen 42 740 Nordrhein-Westfalen 8 279 Rheinland-Pfalz 3 973 Saarland 106 Bayern 799'